October 22, 2009 VIA EDGAR Larry Greene, Esq. Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, D.C. 20549 Re: Merger Proxy Statement/Prospectus on Form N-14 (File No. 333-161764) of Prospect Capital Corporation and Patriot Capital Funding, Inc. Dear Mr. Greene: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Prospect Capital Corporation hereby requests acceleration of the Proxy Statement/Prospectus on Form N-14 filed on September 4, 2009 and amended on
